The rules of equity pleading require that an answer should confess and avoid or expressly deny the allegations of the bill.Place v. The City of Providence, 12 R.I. 1. The answer of the respondents James J. Ryder and Catherine E. Ryder does not, in the particulars excepted to, comply with this requirement. Instead of expressly denying the allegations of the bill, it sets up matters of defence which deny the allegations of the bill only by implication. From such an answer it is difficult, if not practically impossible, to determine what are the real issues involved in the suit.
Exceptions sustained.